Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 1 of 10 PageID 3683




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 CARLY A. VOLP, as Personal
 Representative of the Estate of
 KYLE ROBERT VOLP,

       Plaintiff,

 vs.                                          CASE NO.: 3:18-cv-689-J-32JRK

 ANDREW WILLIAM SASSER, as
 an individual and NASSAU
 COUNTY SHERIFF’S OFFICE, [Bill
 Leeper, in his capacity as Sheriff of
 Nassau County, Florida],

       Defendants.
 ______________________________________/

               SUPPLEMENTAL BRIEFING OF LAW ON BURDEN
                OF PROOF FOR SOVEREIGN IMMUNITY ISSUES

       Defendant, Nassau County Sheriff’s Office (NCSO), pursuant to this Court’s

 Order [Doc. 124], provides this Court with its supplemental briefing on the burden

 of proof on sovereign immunity issues. The Plaintiff has the burden of proof to

 establish liability against Andrew Sasser. To meet this burden, the Plaintiff must

 prove Sasser is not entitled to sovereign immunity. NCSO bears the burden of

 establishing its entitlement to sovereign immunity by establishing Sasser acted

 outside the scope and function of employment or in bad faith, with malice, or with

 wanton and willful disregard. Where the evidence establishes NCSO’s entitlement
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 2 of 10 PageID 3684




 to sovereign immunity, NCSO will have discharged its burden for a judgment as a

 matter of law. The Plaintiff cannot simultaneously meet its burdens of establishing

 liability against both Sasser and NCSO for battery based on sovereign immunity.

 NCSO’s Burden

       NCSO bears the burden of showing entitlement to sovereign immunity, by

 showing the evidence establishes Sasser acted outside the scope and function of

 employment or in bad faith, with malice, or in a manner exhibiting wanton and

 willful disregard of human safety.1 The foregoing elements are established by the

 evidence in this case and thus NCSO anticipates it will be able to discharge its burden

 for purposes of moving for a judgment as a matter of law.2

       “Bad faith” means acting with “actual malice,” which requires proof of an

 “evil intent or motive.”3 The phrase “malicious purpose”, has been interpreted as

 meaning the conduct “was committed with ill will, hatred, spite, or an evil intent” or




 1
        Multiquimica Dominicana, S.A. v. Chemo Int'l, Inc., 707 F. App'x 692, 695
 (11th Cir. 2017) (Defendant bears the burden of proof on affirmative defenses.); see
 also McGhee v. Volusia Cty., 679 So. 2d 729, 733 (Fla. 1996) (Where the employee’s
 act falls outside the scope of employment, sovereign immunity then shields the
 employing agency from liability.).
 2
        Bashir v. AMTRAK, 929 F. Supp. 404, 410 (S.D. Fla. 1996); citing Fitzpatrick
 v. City of Atlanta, 2 F. 3d 1112, 1115-17 (11th Cir. 1993).
 3
        Olson v. Johnson, 961 So. 2d 356, 359 (Fla. 2d DCA 2007); Parker v. Fla.
 Bd. of Regents, 724 So. 2d 163, 167 (Fla. 1st DCA 1998).
                                      Page 2 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 3 of 10 PageID 3685




 “the subjective intent to do wrong.”4 “For conduct to be willful and wanton, it must

 be shown that the defendant knew, or reasonably should have known in light of the

 surrounding circumstances, that his conduct would naturally or probably result in

 injury and, with such knowledge, disregarded the foreseeable injurious

 consequences.”5

       The video of the subject incident establishes Sasser did not act with an intent

 to serve NCSO and instead acted with evil intent, ill will, hatred, or spite in a way

 which would naturally or probably result in injury.6 This Court did not have the

 opportunity to review and analyze this video at the time it considered NCSO’s

 motion for summary judgment on the battery cause of action due to technical issues

 with the copy of the video. A new copy has been provided along with this Brief so

 that the Court can now review.

       The Plaintiff has also made admissions which aid NCSO in its burden. As a

 general matter, “a party is bound by the admissions in his pleadings”.7 This means



 4
         Peterson v. Pollack, 290 So. 3d 102, 104 (Fla. 4th DCA 2020).
 5
         Gregory v. Miami-Dade Cty., 86 F. Supp. 3d 1340, 1343 (S.D. Fla. 2015);
 quoting Lemay v. Kondrk, 860 So. 2d 1022, 1025 (Fla. Dist. Ct. App. 2003) (Ofinger,
 J., dissenting)).
 6
         See surveillance video provided along with this Brief as Exhibit A which
 speaks for itself.
 7
         Aquent LLC v. Stapleton, 65 F. Supp. 3d 1339, 1349 (M.D. Fla. 2014); quoting
 Cooper v. Meridian Yachts, Ltd., 575 F.3d 1151, 1177 (11th Cir. 2009); and Best
                                     Page 3 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 4 of 10 PageID 3686




 a statement from an operative pleading is a conclusive judicial admission.8 Even

 where the underlying pleading is amended or withdrawn and “the prior statement

 ‘ceases to be a conclusive judicial admission,’” it is still competent evidence.9

       The Amended Complaint alleges Sasser acted with depraved indifference,

 which means Sasser could not be entitled to sovereign immunity. In Count IV of the

 Amended Complaint–battery against NCSO–the Plaintiff alleged:

       Defendant SASSER’s actions against VOLP, when he used
       unreasonable and excessive force to push VOLP against the
       cinderblock wall twice, strike him with Defendant’s knee, and punch
       him with depraved indifference to human life and conscious disregard
       for the safety of the general public, constituted an intentional
       unwelcomed and unprivileged touching of VOLP.10

       The Supreme Court of Florida has defined a depraved mind as follows:

       Conduct that is imminently dangerous to another and evincing a
       depraved mind is characterized by an act or series of acts that: (1) a
       person of ordinary judgment would know is reasonably certain to kill
       or do serious bodily injury to another, and (2) is done from ill will,
       hatred, spite or an evil intent, and (3) is of such a nature that the act
       itself indicates an indifference to human life.11



 Canvas Prods. & Supplies, Inc. v. Ploof Truck Lines, Inc., 713 F. 2d 618, 621 (11th
 Cir. 1983) [emphasis added; internal quotations omitted].
 8
        See Id.
 9
        Aquent LLC, 65 F. Supp. 3d at 1349; citing Palm Beach Int'l, Inc. v. Salkin,
 No. 10-60995-CIV, 2010 U.S. Dist. LEXIS 138374, 2010 WL 5418995, at *6 (S.D.
 Fla. Dec. 23, 2010).
 10
        Doc. 11 ¶ 39.
 11
        Holmes v. State, 278 So. 3d 301, 304 (Fla. 1st DCA 2019); citing State v.
 Montgomery, 39 So. 3d 252, 255-56 (Fla. 2010).
                                      Page 4 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 5 of 10 PageID 3687




       Here, the assertion that Sasser acted with depraved indifference 12 serves as

 admission of the following: 1) a person of ordinary judgment would know his actions

 were reasonably certain to cause serious bodily injury; 2) his actions were done from

 ill will, hatred, spite, or an evil intent; and 3) his actions were of such a nature that

 they indicated an indifference to human life. evil intent or motive.”13 This is an

 almost verbatim admission of the elements of “bad faith” (an “evil intent or

 motive”14); “malicious purpose”, (“committed with ill will, hatred, spite, or an evil

 intent” or “the subjective intent to do wrong”15); and “willful and wanton disregard”

 (“the defendant knew, or reasonably should have known in light of the surrounding

 circumstances, that his conduct would naturally or probably result in injury and, with

 such knowledge, disregarded the foreseeable injurious consequences”16).

 Plaintiff’s Burden

       Where, as here, the evidence affirmatively negates an essential element of the

 plaintiff’s claim and the defendant can discharge its initial burden, the plaintiff must

 respond with evidence sufficient to withstand a motion for judgment as a matter of




 12
       The Amended Complaint is the operative Complaint.
 13
       Olson, 961 So. 2d at 359; Parker, 724 So. 2d at 167.
 14
       See Id.
 15
       Peterson, 290 So. 3d at 104.
 16
       Gregory, 86 F. Supp. 3d at 1343; quoting Lemay, 860 So. 2d at 1025.
                                       Page 5 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 6 of 10 PageID 3688




 law.17 It is not anticipated the Plaintiff will be able to put on evidence to establish

 Sasser acted with an intent to serve NCSO and not in bad faith, with malice, or

 willful and wanton disregard. Thus, the Plaintiff will not be able to overcome its

 burden on judgment as a matter of law.

       The Plaintiff’s Response [Doc. 125] did not cite any relevant case law to

 suggest the evidence in this case will be sufficient to meet the Plaintiff’s burden to

 overcome a judgment as a matter of law for NCSO. The Response primarily relies

 on Hennagan v. Department of Highway Safety and Motor Vehicles, a 1985 Florida

 First District Court of Appeal case wherein a Florida Highway Patrol Trooper was

 alleged to have sexually abused and molested a minor female under the pretense of

 suspected theft. The Plaintiff incorrectly asserted in paragraph 7 of their Response

 that the Hennagan court held Florida Highway Patrol liable for the acts of the

 trooper.18 To the contrary, Hennigan did not involve a verdict and was instead an

 appeal of a motion to dismiss–thus, the standard was significantly different, and less

 stringent–than the standard for a judgment as a matter of law or jury verdict.




 17
       Bashir, 929 F. Supp. at 410; citing Fitzpatrick, 2 F. 3d at 1115-17.
 18
       Doc. 125; ¶7 (“[t]he case of Hennagan involved an alleged rape by a Florida
 Highway Patrol Trooper and Florida Highway patrol was liable for the actions of the
 trooper.”)
                                      Page 6 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 7 of 10 PageID 3689




       While the Hennagan court overturned dismissal of an amended complaint, it

 upheld summary judgment in favor of the Defendant on the third amended complaint

 because the evidence could not withstand the more stringent test of summary

 judgment. 19 Moreover, even though the court overturned the dismissal of the

 Amended Complaint, the court still stated, “[o]n the more stringent test of summary

 judgment or trial, these matters may be resolved adversely to plaintiff.”20 Hennagan

 also only analyzed whether the trooper was acting within the scope and function of

 employment under §768.28(1), Fla. Stat., and did not analyze whether he acted in

 “bad faith or with malicious purpose or in a manner exhibiting wanton and willful

 disregard” under §768.28, (9)(a), Fla. Stat. Hence, contrary to the Plaintiff’s

 assertions, Hennagan is not instructive on the issues pending in the Volp litigation.

       Further, Hennagan is contrary to the weight of Florida authority, which has

 consistently held that an employer (including government employers, such as law

 enforcement agencies) is not liable for such wrongful acts as a sexual assault




 19
        Hennagan v. Dep't of Highway Safety & Motor Vehicles, 467 So. 2d 748, 751
 (Fla. 1st DCA 1985).
 20
        See Id. (emphasis added).
                                      Page 7 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 8 of 10 PageID 3690




 committed by its employee.21 The Eleventh Circuit has also limited the applicability

 of the Hennagan holding outside of the motion to dismiss setting.22

       Hennagan is not relevant or instructive in the present case because it was

 decided on an entirely different standard (a motion to dismiss standard) than the

 standard at issue here for a judgment as a matter of law or jury verdict. Given its

 limited scope, Hennigan is also inapplicable to the issues in the present litigation.




 21
        Hunter v. United States, 825 F. App'x 699, 703 (11th Cir 2020); see also
 Hammer v. Lee Mem’l Health Sys., 2018 U.S. Dist. LEXIS 130583, 2018 WL
 3707832, at *4 (M.D. Fla. Oct. 18, 2018); Hemmings v. Jenne, 2010 U.S. Dist.
 LEXIS 108526, 2010 WL 4005333, at *5 (S.D. Fla. Oct. 12, 2010); Elders v. United
 Methodist Church, 793 So. 2d 1038, 1041 (Fla. 3d DCA 2001); Mason v. Fla.
 Sheriffs' Self-Ins. Fund, 699 So. 2d 268, 270 (Fla. 5th DCA 1997); cf. Lindheimer v.
 St. Paul Fire & Ins. Co., 643 So. 2d 636, 638-39 (Fla. 3d DCA 1994).
 22
        See Nolan v. Cent. Modular Sys., No. 6:09-cv-1224-Orl-19DAB, 2009 U.S.
 Dist. LEXIS 136944, at *7 (M.D. Fla. Sep. 10, 2009); Rivera v. Aaron Rents, Inc.,
 No. 8:07-cv-2190-T-30TGW, 2008 U.S. Dist. LEXIS 16988, at *8 (M.D. Fla. Mar.
 5, 2008); see also Hunter, 825 F. App'x at 701 (Hunter considered an appeal of
 summary judgment for the defendant on a patient’s claim alleging inappropriate
 touching by a healthcare provider at a clinic in Miami, Florida. The defense claimed
 entitlement to sovereign immunity and therefore summary judgment on the basis
 that the provider was acting outside the scope of employment and thus the court
 lacked jurisdiction. The patient cited to Hennagan to support her claim that the
 doctor’s actions could be within the course of employment and merely attributed to
 misfeasance and/or overzealousness in the performance of his duties. The Hunter
 court held Hennagan was inapplicable to “the more stringent test of summary
 judgment” and held the doctor’s conduct fell outside the scope of his employment
 as a matter of law; thus, the court upheld summary judgment for the defendant.)
                                      Page 8 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 9 of 10 PageID 3691




                                     CONCLUSION

       Where, as here, the evidence establishes Sasser committed a battery and acted

 outside the scope and function of employment, in bad faith, with malice, or with

 wanton and willful disregard of human safety, NCSO will be entitled to a verdict or

 a judgment as a matter of law in its favor.

                      ANDREWS, CRABTREE, KNOX & LONGFELLOW, LLP

                                               /s/    Ramsey Revell
                                               Joe Longfellow, III (FL Bar #62225)
                                               Ramsey Revell (FL Bar #115369)
                                               1558-1 Village Square Boulevard
                                               Tallahassee, Florida 32309
                                               (850) 297-0090; Fax (850) 297-0219
                                               jlongfellow@andrewscrabtree.com
                                               rrevell@andrewscrabtree.com
                                               jhunter@andrewscrabtree.com
                                               mwise@andrewscrabtree.com
                                               Attorney for Sheriff Bill Leeper

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing has been electronically filed and a

 true and correct copy of the foregoing has been furnished via CM/ECF this 9th day

 of September 2021 to:

  Martin Sitler, Esquire                               John Merrett, Esquire
  Nelson E. Sierra. Esquire                            John Merrett Attorney at
  Ronald E. Sholes, P.A.                               Law
  4981 Atlantic Boulevard                              1022 Park Street
  Jacksonville, Florida 32207                          Suite 201A
  pleadings@ronsholespa.com                            Jacksonville, Florida 32204
                                      Page 9 of 10
Case 3:18-cv-00689-TJC-JRK Document 130 Filed 09/10/21 Page 10 of 10 PageID 3692




  ronsholespa-team2-eservice@youhurtwefight.com johnmerrett@comcast.net
  nelson@youhurtwefight.com                     Attorney for Andrew Sasser
  marty@youhurtwefight.com
  amber.godwin@youhurtwefight.com
  Attorneys for Plaintiff

                                     /s/  Ramsey Revell
                                     Ramsey Revell




                                  Page 10 of 10
